444 P.2d 775 (1968)
Joe E. LOPEZ and Mary I. Lopez, his wife, Plaintiffs-Appellants,
v.
SCHULTZ & LINDSAY CONSTRUCTION COMPANY, Employer, and Employers Life Insurance Company, Insurer, Defendants-Appellees.
No. 8722.
Supreme Court of New Mexico.
September 12, 1968.
CHAVEZ, Chief Justice and NOBLE, MOISE, COMPTON and CARMODY, Justices, concurring.
Ordered that Application for writ of certiorari be and the same is hereby denied.
Further ordered that the record in Court of Appeals, 79 N.M. 485, 444 P.2d 996, be and the same is hereby returned to the Clerk of the Court of Appeals.